Citation Nr: 0937646	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  04-43 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
dermatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1962 to May 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In July 2007, the Board remanded the claim to the RO for 
additional development.  The development has since been 
completed and the claim is now before the Board for 
adjudication.

The Board notes that the Veteran submitted additional 
evidence regarding his claim on August 17, 2009, within the 
30 days of issuance of the supplemental statement of the case 
(SSOC).  The evidence provides the names and dates of 
prescription medication used to treat the Veteran's 
dermatitis, the names of treating physicians, outpatient 
records, and the Veteran's contentions.  The Veteran did not 
submit a waiver for the evidence; however, upon a complete 
review, the Board finds the additional evidence to be 
duplicative of the evidence contained in the existing record.  
Thus, the claim remains before the Board for adjudication.

In a letter dated in July 2008, the Veteran has raised the 
issue of entitlement to service connection for a bilateral 
knee disorder and right shoulder disorder due to remote 
history of the use of prednisone.  This matter is not before 
the Board at this time and is referred to the RO for 
appropriate action.


FINDING OF FACT

The Veteran's dermatitis is manifested by discoloration and 
scaliness, involves approximately more than 40 percent of 
exposed areas affected, and is not treated with systemic 
therapy including corticosteroids or immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for an initial rating of 60 percent for 
dermatitis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.87, Diagnostic Code 
7806 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide. 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. 3.159(b)(1), removes 
the portion of the regulation which stated that VA would 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

In this case, with respect to the Veteran's initial service 
connection claim, a VCAA letter dated in September 2003 was 
sent by VA to the Veteran in accordance with the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   In that letter, the Veteran was provided adequate 
notice as to the evidence needed to substantiate his service 
connection claim.  He was informed of the evidence necessary 
to establish entitlement, what evidence was to be provided by 
the appellant and what evidence the VA would attempt to 
obtain on his behalf; it also in essence told him to provide 
relevant information which would include that in his 
possession.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Dingess, supra, the United States Court 
of Appeals for Veterans Claims (Court) held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, VA's duty to notify in this case with respect 
to the Veteran's service connection claim was been satisfied.  
Service connection and an initial disability rating were 
granted in the January 2004 rating on appeal.

In the notice of disagreement the Veteran took issue with the 
initial disability rating and is presumed to be seeking the 
maximum benefits available under the law.  Id.; see also AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, in accordance 
with 38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued 
an August 2009 supplemental statement of the case which 
contained, in pertinent part, the criteria for establishing 
higher ratings for dermatitis.  See 38 U.S.C.A. § 7105(d)(1).  
Therefore, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well 
as the regulatory requirements in 38 C.F.R. § 3.103(b).  See 
also Dingess/Hartman, supra.  The Board notes that although 
not required by the governing legal criteria as set forth 
above, the RO also sent the Veteran VCAA notice letters 
regarding his request for a higher initial rating for his 
service-connected skin disorder.  See VCAA letters dated in 
July 2007 and March 2009.  Based on the foregoing, the Board 
finds that the Veteran was allowed a meaningful opportunity 
to participate in the adjudication of the claim.  Thus, the 
Board finds that there is no prejudice to him to proceed with 
adjudication of his appeal.  See Overton v. Nicholson, 20 
Vet. App. 427, 439-444 (2006).

Further, the Board notes that the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The instant appeal 
originates, however, from the initial grant of service 
connection for the disorder at issue.  Consequently, Vazquez-
Flores is inapplicable.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist, the Veteran's service 
treatment records, VA and private medical records have been 
obtained and associated with the claims file.  The Board 
notes that the Veteran was initially afforded a VA 
examination in November 2003.  However, due to certain 
inadequacies in that opinion, the Veteran was afforded a VA 
skin examination in March 2009.  38 C.F.R. § 3.159(c) (4).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the VA examination obtained in this case is adequate as it is 
predicated on a review of the claims folder and medical 
records contained therein; contains a description of the 
history of the disability at issue; and fully addresses the 
relevant rating criteria.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Law and Analysis

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Staged ratings are not appropriate in this case.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's service-connected dermatitis is currently rated 
as 30 percent disabling under Diagnostic Code 7806 for 
dermatitis.  See 38 C.F.R. § 4.27 (2008).

Under Diagnostic Code 7806, a 30 percent evaluation requires 
involvement of 20 to 40 percent of the entire body or of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  38 C.F.R. § 4.118 (2008).  
A maximum evaluation of 60 percent requires involvement of 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  Id.  A disability under Diagnostic Code 7806 may 
also be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), or scars (Diagnostic Codes 7802, 
7803, 7804, and 7805) depending on the predominant 
disability.  Id.

The Board notes that the VA issued new regulations for 
evaluating skin disabilities, effective October 23, 2008.  
These revisions, however, are applicable to applications for 
benefits received by VA on or after October 23, 2008.  See 73 
Fed. Reg. 54708 (September 23, 2008).  In this case, the 
Veteran filed his claim in July 2003.  Therefore, the post-
October 2008 version of the schedular criteria is not 
applicable.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).

Treatment records 1998 to 2009 show multiple occasions of 
complaints of and treatment for dermatitis of the skin to 
include the arms, legs, hands, eyelids and scalp.  Treatment 
records dated in 2007 diagnosed atopic dermatitis and mild 
folliculitis on the scalp.  Records show the Veteran used 
topical creams to treat the affected skin.

On VA examination in November 2003, the Veteran was described 
as in moderately severe distress from multiple itching areas 
of the skin.  The rash was the same in all locations and the 
skin was slightly raised and slightly hyperemic.  The rash 
was scaly, and there were cracks in the skin in certain areas 
of the patches of the rash.  The examiner reported the 
following: dry, scaly, pruritic patches on the elbows on each 
side (14x13 cm); a patch on the left wrist (12x9 cm); a patch 
on the right wrist (5x6 cm); a patch on the left lower leg 
(14x11 cm); a patch on the right leg (13x8); a patch on the 
right ankle (7x6 cm); a patch on the penis (6x3 cm); and 
entire anterior neck, left ear lobe and upper and lower 
eyelids were affected.  The Veteran reported that over the 
years the location of the dermatitis had remained relatively 
stable.  The diagnosis was chronic atopic dermatitis, 
etiology uncertain, dating back to military service and 
causing cosmetic embarrassment besides severe itching and 
scratching.

In March 2009, the Veteran was afforded a VA skin 
examination.  The examiner noted that the Veteran used five 
types of creams to treat his dermatitis, but that the Veteran 
did not use corticosteroids or immunosuppressive drugs.  The 
examiner diagnosed atopic dermatitis.  Breakouts were noted 
on the hands, wrists, thighs, legs and elbows, but the 
examiner reported that scalp, face, and neck were unaffected.  
The examiner estimated that 16 to 20 percent of the skin's 
surface area was affected and that no exposed area was more 
than 40 percent affected.  There was some discoloration and 
scaliness noted with no scarring or disfigurement.  

Based on the evidence above, the Board finds that an 
evaluation of 60 percent is warranted for dermatitis under 
Diagnostic Code 7806.  C.F.R. § 4.118, Diagnostic Code 7806 
(2008).  In order for an increased rating to be awarded, the 
Veteran must show more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or that the 
skin disorder required systemic therapy in the last 12 
months.  In this case, the most recent medical evidence of 
record shows atopic dermatitis of the hands, wrist, thighs, 
and legs with 20 percent of the total body surface area 
affected and, at worse, 40 percent of the exposed area 
affected.  See March 2009 VA examination.  Although the most 
recent examination report showed no more than 40 percent of 
the exposed area affected, prior treatment records indicate 
the Veteran's condition affects what appears to be more than 
40 percent of his exposed areas.  At the time of the 2009 VA 
examination, the examiner noted that the Veteran was not 
having a breakout of the neck and scalp.  However, prior 
treatment records show the Veteran has been treated for 
dermatitis of the neck and scalp.  See October 2007 treatment 
records.  Additionally, treatment records from 1998 to 2009, 
including the 2003 VA examination report, shows the Veteran 
has been treated for dermatitis of the elbows, ankles, 
fingers, eyelids and penis which were not noted in the 2009 
examination report.  The Board emphasizes that where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  Based on a review of the complete 
evidence of record, the Board concludes that the evidence 
suggests that more than 40 percent of his exposed areas are 
affected by dermatitis, to include the bilateral ankles, 
legs, wrists, elbows, arms, eyelids, penis, neck and scalp.  
Therefore, a 60 percent disability rating is warranted.  
Regarding the use of systemic therapy, the Board notes the 
Veteran's contention that he was treated with prednisone in 
the 1960's; however, systemic therapy must be shown during a 
12-month period during the relevant appeal period.  See July 
2008 letter and August 2007 lay statement.  Current evidence 
shows the Veteran has used topical creams to treat the 
dermatitis for many years; however, there is no evidence of 
systemic therapy during the relevant appeal period.  

The Board notes that a disability under Diagnostic Code 7806 
may also be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), or scars (Diagnostic Codes 7802, 
7803, 7804, and 7805) depending on the predominant 
disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2008).  Although the medical evidence of record shows slight 
discoloration and scaliness of the affected areas, the March 
2009 examiner reported that there was no evidence of scarring 
or disfigurement.  

In reviewing the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis. Ordinarily, 
the VA Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
dermatitis with the established criteria found in the rating 
schedule for dermatitis shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.
Therefore, the Board finds that no basis exists for the 
assignment of an extraschedular rating in excess of 60 
percent for dermatitis under Diagnostic Code 7806.


ORDER

An initial rating of 60 percent, and no higher, for 
dermatitis is granted subject to the laws and regulations 
governing the payment of monetary benefits.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


